

 S1321 ENR: Defending the Integrity of Voting Systems Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Sixteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twentyS. 1321IN THE SENATE OF THE UNITED STATESAN ACTTo amend title 18, United States Code, to prohibit interference with voting systems under the
 Computer Fraud and Abuse Act.1.Short titleThis Act may be cited as the Defending the Integrity of Voting Systems Act.2.Prohibition on interference with voting systemsSection 1030(e) of title 18, United States Code, is amended—(1)in paragraph (2)—(A)in subparagraph (A), by striking or at the end;(B)in subparagraph (B), by adding or at the end; and(C)by adding at the end the following:(C)that—(i)is part of a voting system; and(ii)(I)is used for the management, support, or administration of a Federal election; or(II)has moved in or otherwise affects interstate or foreign commerce;;(2)in paragraph (11), by striking and at the end;(3)in paragraph (12), by striking the period and inserting a semicolon; and(4)by adding at the end the following:(13)the term Federal election means any election (as defined in section 301(1) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101(1))) for Federal office (as defined in section 301(3) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101(3))); and(14)the term voting system has the meaning given the term in section 301(b) of the Help America Vote Act of 2002 (52 U.S.C. 21081(b))..Speaker of the House of RepresentativesVice President of the United States and President of the Senate